DETAILED ACTION

Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosure”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakado et al. (US 20140145498).


    PNG
    media_image1.png
    578
    545
    media_image1.png
    Greyscale
As per claim 1, Yamakado et al. teaches a method for steering (see abs., pars. [0003-0005]) a vehicle (see Figs. 1-3) comprising: providing at least two steerable steering (see Figs. 1-4, for axles) VA1, HAI each with an angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor), wherein a rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HAI in an all-wheel steering (see abs., pars. [0003-0005]) mode is synchronously steered with the front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA1 in the opposite direction, this being designated as a 4x4 steering system (see abs., pars. [0003-0005]); and providing a control device (see Fig. 14, elements 402 and 403) for adjusting the steering and (see abs., Figs. 18, 20, 24, 33, 41 and pars. [0003, 0005, 0024, 0027, 0084-0091, 0108-0111; also cls 1, 210, 11, 13, 14 and 15]) of the steering (see Figs. 1-4, for axles) on the basis of the data provided by the angle sensors (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor) (see pars. [0004, 0187, 0027 and 0366]). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yamakado et al. into the intended end result, thereby improving the steering of vehicle as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Yamakado et al. further comprising a provision is made for a second steerable rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 of an add-on implement non-destructively detachable connectable to the vehicle (see Figs. 1-3) (steering (see abs., pars. [0003-0005]) logic for a 6x6 vehicle (see Figs. 1-3) with two rear steering (see Figs. 1-4, for axles), wherein the second steerable rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 of the add-on implement has an angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor), and wherein when the second rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) is coupled, the first front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA1 and the rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HAZ positioned in the direction of travel is synchronously steered in all-wheel steering (see abs., pars. [0003-0005]) mode and wherein a steering and (see abs., Figs. 18, 20, 24, 33, 41 and pars. [0003, 0005, 0024, 0027, 0084-0091, 0108-0111; also cls 1, 210, 11, 13, 14 and 15]) of the first rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HAI is automatically set in accordance with the steering (see abs., pars. [0003-0005]) position of VA1 and HAZ, this being designated as a 6x6 steering system (see abs., pars. [0003-0005]) with two rear steering (see Figs. 1-4, for axles).

As per claim 3, Yamakado et al. teaches wherein the second rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 is coupled the 4x4 steering system (see abs., pars. [0003-0005]) automatically becomes a 6x6 steering system (see abs., pars. [0003-0005]), so that the two rear steering (see Figs. 1-4, for axles) HAI and HA2 automatically convert to the synchronization mode of the 6x6 steering system (see abs., pars. [0003-0005]) and/or that when the second rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 is uncoupled the 6x6 steering system (see abs., pars. [0003-0005]) automatically becomes a 4x4 steering system (see abs., pars. [0003-0005]), so that the remaining rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA1 on the vehicle (see Figs. 1-3) automatically converts to the synchronization mode of the 4x4 steering system explained above (see abs., pars. [0003-0005]).

As per claim 4, Yamakado et al. teaches wherein a provision is made for a second steerable front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA2 of a further add-on implement non-destructively detachable connectable to the latter (steering (see abs., pars. [0003-0005]) logic for an 8x8 vehicle (see Figs. 1-3) with two rear and two front steering (see Figs. 1-4, for axles), wherein the second steer- able rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 of the add-on implement has an angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor), wherein when the second rear axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) HA2 and the second front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA2 are coupled, the second front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA2 and the two rear steering (see Figs. 1-4, for axles) HA1 and HA2 track the first front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA1, this being designated as an 8x8 steering system (see abs., pars. [0003-0005]) with two front and two rear steering (see Figs. 1-4, for axles).

As per claim 5, Yamakado et al. teaches wherein when the second front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA2 is coupled the 6x6 steering system (see abs., pars. [0003-0005]) automatically becomes an 8x8 steering system (see abs., pars. [0003-0005]), so that there is automatic conversion to the synchronization mode of the 8x8 steering system (see abs., pars. [0003-0005]), and/or that when the second front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA2 is uncoupled the 8x8 steering system (see abs., pars. [0003-0005]) automatically becomes a 6x6 steering system (see abs., pars. [0003-0005]), so that there is automatic conversion to the synchronization mode of the 6x6 steering system described (see abs., pars. [0003-0005]).

As per claim 6, Yamakado et al. teaches wherein on the basis of data the control device (see Fig. 14, elements 402 and 403) identifies the 4X4 mode or the 6x6 mode or the 8x8 mode and automatically converts to the synchronization mode of the 4x4 or the 6x6 or the 8x8 steering system (see abs., pars. [0003-0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakado et al. (US 20140145498) as applied to claim 1 above, and further in view of Lavoie et al. (US 9,751,558).

As per claim 7, Yamakado et al. teaches two steering (see Figs. 1-4, for axles) AA] and AA2, which are also of steerable design and have an angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor), is coupled to the 4x4 vehicle (see Figs. 1-3 and par. [0014 and 0179] for AWD) or to the 6x6 vehicle (see Figs. 1-3) with two rear steering (see Figs. 1-4, for axles) or to the 8x8 vehicle (see Figs. 1-3) with two front steering (see Figs. 1-4, for axles) and two rear steering (see Figs. 1-4, for axles), wherein in the coupling device is integrated a further angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor) designed to provide control signals (see Fig. 14 as noted above) for controlling the rear steering (see Figs. 1-4, for axles), wherein the angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor) coupling instead of the angle sensor (see par. [0005, 0109, 0187, 0227 and 0366], for angle sensor) of the front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VAI “or of a master axle” is selected to control the steering (see Figs. 1-4, for axles) parity is automatically established with the first front axle (see Figs. 1(a)-(b) 2(a)-(b), 8(a)-(c) and 9(a)-(c)) VA1 of the vehicle (see Figs. 1-3). Yamakado et al. was silent about a two-axle trailer with in the trailer; control steering of the trailer so that and the steerable trailer axle(s) AAI and AA2, and so that the trailer is automatically synchronously steered with the front axle VA1 (master axle).

    PNG
    media_image2.png
    623
    603
    media_image2.png
    Greyscale
Lavoie et al. (US 9,751,558) in the other hand teaches a two-axle trailer with in the trailer (see Fig. 1, element 12); control steering of the trailer so that and the steerable trailer axle(s) AAI and AA2 (see Fig. 1, element 12), and so that the trailer is automatically synchronously steered with the front axle VA1 (master axle) (see Figs. 1, element 12 and Fig. 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two-axle trailer of Lavoie et al. teachings into the vehicle as taught by Yamakado et al., therefore this modification would have allowed “a relationship between a hitch angle and a steering angle of the vehicle as it relates to curvature of the trailer and a jackknife angle”, (see Lavoie’s et al. col. 2, lines 32-34), thereby improving the steering of vehicle as a whole.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US 9902423 is directed to “A method for operating a steering system of a motor vehicle includes controlling with a control device a superimposition gearing of a superimposition steering of a front axle of the motor vehicle via an actuator so as to impose via the superimposition gearing a superimposition angle on a steering angle of a steering wheel of the motor vehicle as a function of a speed of the motor vehicle and of the steering angle of the steering wheel, wherein within a predetermined angular range of the steering wheel measured from a position of the steering wheel during a neutral straight ahead drive with neutral superimposition angle, the superimposition angle is positive resulting in a direct steering response; and wherein outside the predetermined angular range the superimposition angle is negative resulting in an indirect steering response.”;
US 9827982 is directed to “A motor vehicle control system operable in a steering assist mode in which the system is configured to: detect steering angle; and control a distribution of torque to one or more wheels of the vehicle in dependence on the detected steering angle thereby to induce a turning moment in the direction of turn indicated by the steering angle.”;
Wang et al., is directed to “Driver-vehicle closed-loop simulation of differential drive assist steering control system for motorized-wheel electric vehicle”;
Achyuthan et al., is directed to “Modelling of a steer-by-wire system with force feedback and active steering”;
Wang et al., is directed to “Modeling and simulation studies on differential drive assisted steering for EV with four-wheel-independent-drive”;
Zhao et al., is directed to “Development of a Four Wheel Independent Drive and Four Wheel Independent Steer Electric Vehicle”;
Tang et al., is directed to “Differential drive steering research on multi-axle in-wheel motor driving vehicle”;
Zhang et al., “A Novel Steering System for a Space-Saving 4WS4WD Electric Vehicle: Design, Modeling, and Road Tests”;
Wu et al., is directed to “Speed following control for differential steering of 4WID electric vehicle”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    150
    150
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B